          Case 1:20-cv-12195-FDS Document 6 Filed 12/16/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                  )
CHRISTIAN MORAN,                                  )
                                                  )
               Plaintiff,                         )
                                                  )
               v.                                 )          Civil Action No.
                                                  )          20-12195-FDS
DEPARTMENT OF CORRECTIONS                         )
MASSACHUSETTS., et al.,                           )
                                                  )
               Defendants.                        )
                                                  )

                                             ORDER

SAYLOR, C.J.

       On December 10, 2020, pro se litigant Christian Moran, who is incarcerated at MCI

Cedar Junction, filed a complaint under 42 U.S.C. § 1983 in which he alleges that the

Massachusetts Department of Correction and its commissioner (“Defendants”) have failed to

award him good time credit for his participation in certain educational programs he recently

completed in prison. Moran represents that Defendants have informed him that his release date

is December 31, 2020. Moran alleges that, if Defendants had properly awarded and applied his

good time credit, his release date would be December 14, 2020.

       Although Moran characterizes his action as one under 42 U.S.C. § 1983, the Court cannot

treat it as such. “[A] prisoner in state custody cannot use a § 1983 action to challenge ‘the fact or

duration of his confinement.’ He must seek federal habeas corpus relief (or appropriate state

relief) instead.” Wilkinson v. Dotson, 544 U.S. 74, 78 (2005) (citations omitted) (quoting Preiser

v. Rodriguez, 411 U.S. 475, 489 (1973)).
          Case 1:20-cv-12195-FDS Document 6 Filed 12/16/20 Page 2 of 2




       Because Moran is a state prisoner, the only mechanism by which he can seek federal

habeas relief is a petition under 28 U.S.C. § 2254. Under this statute, a federal court cannot

grant habeas relief for a state prisoner unless the petitioner has already exhausted available state

remedies. See 28 U.S.C. § 2254(a)(b)(1). “This exhaustion requirement is also grounded in

principles of comity; in a federal system, the States should have the first opportunity to address

and correct alleged violations of state prisoner’s federal rights.” Coleman v. Thompson, 501 U.S.

722, 731 (1991).

       Here, Moran does not suggest that he has sought any relief in state court concerning the

present challenge to the calculation of his release date, nor has he alleged that a state court

remedy is unavailable. Thus, despite the time-sensitive nature of his claim, the Court cannot

grant Moran the relief he desires.

       For the foregoing reasons, this action is DISMISSED.

So ordered.
                                                       /s/ F. Dennis Saylor
                                                       F. Dennis Saylor IV
Dated: 12/16/2020                                      Chief Judge, United States District Judge




                                                  2
